Board of Directors of Windsor Owners Corp. v Platt (2016 NY Slip Op 00266)





Board of Directors of Windsor Owners Corp. v Platt


2016 NY Slip Op 00266


Decided on January 14, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2016

Tom, J.P., Sweeny, Richter, Manzanet-Daniels, JJ.


16657 155985/14

[*1] Board of Directors of Windsor Owners Corp., Plaintiff-Respondent,
vElaine Platt, Defendant-Appellant.


Elaine Platt, New York, appellant pro se.
Gallet Dreyer & Berkey, LLP, New York (Morrell I. Berkowitz of counsel), for respondent.

Order, Supreme Court, New York County (Peter H. Moulton, J.), entered May 5, 2015, which, to the extent appealed from, denied defendant's motion for leave to renew her motion to dismiss the claim for consequential damages, unanimously affirmed, without costs.
The new facts offered by defendant on her renewal motion would not change the prior determination (see  CPLR 2221[e][2]). The mere fact that the plaintiff in a related federal action chose not to depose defendant does not support defendant's theory that her disclosure of attorney-client communications will not play a role in the determination of that action or a state action brought by the same plaintiff.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 14, 2016
CLERK